Citation Nr: 1702290	
Decision Date: 01/27/17    Archive Date: 02/09/17

DOCKET NO.  12-17 255	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, Oregon


THE ISSUE

Entitlement to a total disability rating based on individual unemployability (TDIU) due to service-connected disabilities.


REPRESENTATION

Appellant represented by:	Oregon Department of Veterans' Affairs


WITNESSES AT HEARING ON APPEAL

The Veteran and his wife

ATTORNEY FOR THE BOARD

Rachel E. Jensen, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the United States Marine Corps from March 1963 to July 1966.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2005 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in North Little Rock, Arkansas. 

A February 1976 RO decision, in pertinent part, granted service connection and a noncompensable rating for healed fracture, left os calcis, and healed fracture, right os calcis, effective November 30, 1975. A June 2003 RO decision granted service connection and a 40 percent rating for degenerative disc disease (DDD), L2-L3 through L5-S1, and a 10 percent rating for weakness and decreased sensation of right lower extremity associated with DDD, both effective July 17, 2002. In the September 2005 decision, the RO granted a higher rating of 50 percent for his DDD of the lumbosacral spine, effective May 2, 2005, but this was declared a clear and unmistakable error in a November 2010 rating decision of the Portland, Oregon, RO, and reduced to 40 percent, effective November 1, 2010. In that same decision, service connection and a 30 percent rating were granted for post-traumatic stress disorder (PTSD), service connection and a 10 percent rating were granted for tinnitus, and service connection and a noncompensable rating were granted for bilateral hearing loss, all effective July 13, 2010. Also in that decision, the Veteran's claim for TDIU was reopened based on new and material evidence. In an October 2016 decision, the RO increased the rating for the Veteran's service-connected PTSD to 50 percent and hearing loss to 10 percent, both effective July 26, 2016. 

The Veteran testified at a video conference hearing before the undersigned Veterans Law Judge in October 2016. A transcript of those proceedings is of record.




FINDING OF FACT

The Veteran's service-connected disabilities are sufficient to bring his combined rating to 80 percent, with at least one disability rated 40 percent or higher; these service-connected disabilities preclude the Veteran from maintaining gainful employment. 


CONCLUSION OF LAW

The criteria for TDIU are met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 3.321, 3.340, 3.341, 4.3, 4.16 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits. 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2016). 

With respect to the Veteran's claims decided herein, the Board finds that VA has met all statutory and regulatory notice and duty to assist provisions. The Board is granting the claim of entitlement to TDIU, constituting a full grant of the benefit sought on appeal. As there remains no aspect of the claim to be further substantiated, there is no further VCAA duty to notify or assist, or to explain compliance with VCAA duties to notify and assist. 

The Veteran seeks a total disability rating based on individual unemployability. He asserts he has been unable to work since 2004 due to his service-connected PTSD, DDD of the lumbosacral spine, and right lower extremity weakness and decreased sensation.

VA will grant a total rating for compensation purposes based on unemployability when the evidence shows that the Veteran is precluded, by reason of service-connected disabilities, from obtaining and maintaining any form of gainful employment consistent with his education and occupational experience. 38 C.F.R. §§ 3.340, 3.341, 4.16. Under the applicable regulations, benefits based on individual unemployability are granted only when it is established that the service-connected disabilities are so severe, standing alone, as to prevent the retaining of gainful employment.

Factors to be considered in determining whether unemployability exists are the Veteran's education, employment history, and loss of work-related functions due to pain. Ferraro v. Derwinski, 1 Vet. App. 326, 330, 332 (1991). Consideration may not be given to the Veteran's age or to any impairment caused by non-service-connected disabilities. 38 C.F.R. §§ 3.341, 4.16, 4.19.  For a Veteran to prevail on a claim of entitlement to TDIU, the record must reflect some factor which takes the case outside the norm. The fact that a Veteran may be unemployed or has difficulty obtaining employment is not determinative. The ultimate question is whether the Veteran, because of service-connected disabilities, is incapable of performing the physical and mental acts required by employment, not whether he or she can find employment. Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993).

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the benefit of the doubt will be given to the Veteran. 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

The Veteran's educational background includes a high school education and several college courses.

Records in the file indicate that after leaving service, the Veteran worked in several jobs but worked primarily as a contractor/carpenter for approximately thirty years until he stopped working in 2004.

The Veteran was afforded VA examinations for PTSD and his lumbosacral spine disorder in August 2010. In the PTSD examination report, the examiner indicated that it is highly unlikely that the Veteran would be able to secure and maintain substantially gainful employment. He noted that even employment that was sedentary, loosely supervised, or that involved little contact with the public would be unfeasible for the Veteran. He pointed to the Veteran's current level of distress, his long history of unstable employment, and frequent conflict with coworkers and supervisors as support for this analysis. The orthopedic examiner stated simply that he did not believe the Veteran was eligible for TDIU without any accompanying analysis. The examiner did not discuss the Veteran's type of employment or the effect of the spinal disability on work-related functions in the examination report.

VA treatment records indicate that the Veteran has undergone a variety of treatment options to relieve his spinal and right lower extremity pain and discomfort, to varying degrees of success. Numerous notations indicate difficulty with standing for extended periods of time, putting on shoes and tying shoelaces, and carrying heavy items. See Arkansas and Oregon Treatment Records.

A letter from D.M., a former client, testified to the Veteran's physical difficulties completing carpentry and handyman work that he witnessed from 2006 to 2009. He noted that at one point, the Veteran was "totally incapable of exerting himself physically due to his increasing disability and loss of control and function of his back, hips and lower extremities." Because of these difficulties, D.M. has no longer been able to employ the Veteran.

In another submitted letter, W.C., the Veteran's former employee, described how he witnessed the Veteran's health deteriorate over the years. He noted specifically that chronic pain in the Veteran's back made simple movements seem like monumental tasks.

The Veteran has also provided lay statements regarding the effect of his disabilities on work-related functions. He noted that he cannot climb a ladder or carry equipment, which are essential activities in his profession. He described severe irritability that impacted his work life. Violent altercations with coworkers and supervisors have occurred. His anger outbursts and volatility persuaded employers to attempt to arrange his work tasks so that he would not interact with coworkers often. 

At the October 2016 hearing, the Veteran testified that he cannot lift heavy objects or work on rooftops. He also is prescribed pain medications for his lumbosacral spine disorder which make it impossible for him to pass mandatory employment drug tests. He noted that he uses a cane because he often loses his footing and falls down. He confirmed that his back and leg disabilities made it difficult to perform the physical labor involved in carpentry. He also stated that because of his PTSD, he has anger and hostility towards his coworkers and is unable to work around others. 

At the outset, the Board notes that the Veteran is service connected for PTSD, rated at 50 percent disabling; DDD of the lumbosacral spine, rated at 40 percent disabling; weakness and decreased sensation of the right lower extremity, rated at 10 percent disabling; tinnitus, rated at 10 percent disabling; hearing loss, rated at 10 percent disabling; healed fracture, left os calcis, rated at 0 percent disabling; and healed fracture, right os calcis, rated at 0 percent disabling. Thus, the combined rating for the Veteran's service-connected disabilities is 80 percent disabling, and both his PTSD and DDD of the lumbosacral spine are rated 40 percent disabling or higher. As such, the Veteran meets the percentage threshold requirements provided in 38 C.F.R. § 4.16(a) for consideration of entitlement to a total rating based on individual unemployability. The determinative issue is whether the Veteran was shown to be unable to secure and follow a substantially gainful occupation because of his service-connected disabilities. 

The Board notes that the Veteran's employment history shows that he worked mainly as a contractor/carpenter until 2004. Additionally, the Veteran completed high school and does not have any additional specialized education. Therefore, the Board finds that sedentary employment would not be suitable for the Veteran.

The August 2010 VA examination report for PTSD concluded it was highly unlikely that the Veteran would be able to secure and maintain substantially gainful employment. The analysis contains a rationale based on sound reasoning. The examiner's conclusion and the Veteran's lay testimony are persuasive evidence that his PTSD renders him unemployable. The August 2010 VA examination report for the Veteran's lumbosacral spine disorder concluded that the Veteran was not eligible for TDIU. However, this conclusion was not supported by a rationale and did not address the nature of the Veteran's profession. Therefore, the Board finds that the examination report should be afforded little probative weight. 

The Board finds that, based upon the evidence of record, and giving the Veteran every benefit of the doubt, his service-connected disabilities have rendered him unable to secure or follow substantially gainful employment. 38 C.F.R. § 4.16(a); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990). As to his physical disabilities, the Board notes that he is significantly limited to perform physical labor due to his lumbosacral spine and right lower extremity disorders. As to his psychological disability, the Board notes that he is significantly limited in his personal interactions, due to his PTSD. In addition, as noted above, the Board finds that due to the Veteran's education and experience, he would likely be unable to obtain any sort of sedentary position. Given the Veteran's various physical and mental disabilities, the Board finds that the weight of the evidence is in at least relative equipoise and therefore the Veteran is entitled to TDIU. 


ORDER

Entitlement to TDIU is granted.



____________________________________________
R. FEINBERG
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


